EXHIBIT 1.1 AGREEMENT AND PLAN OF MERGER December 31, 2009 AMONG EVERGREEN GLOBAL INVESTMENTS LTD. AND EXOUSIA MERGER SUBSIDIARY I, INC. 1 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this “Agreement”), dated December 31, 2009, among Evergreen Global Investments Ltd. (hereinafter referred to as “Evergreen”), a Delaware corporation, and Exousia Merger Subsidiary I, Inc. (hereinafter referred to as “Exousia Merger Subsidiary”), a Delaware corporation.Evergreen and Exousia Merger Subsidiary are sometimes hereinafter referred to individually as a Party and together as the Parties. WHEREAS, the Parties have determined to engage in a strategic business combination with the other; and WHEREAS, in order to effect the business combination of Exousia Merger Subsidiary and Evergreen, the Parties desire that Evergreen merge with and into Exousia Merger Subsidiary with Evergreen being the surviving entity (hereinafter referred to as the “Merger”); and WHEREAS, the Boards of Directors of each of Exousia Merger Subsidiary and Evergreen have determined the Merger, in the manner contemplated herein, to be desirable and in the best interests of their respective companies and shareholders, and by resolutions duly adopted, have approved and adopted this Agreement. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties herein contained, the sufficiency of which is hereby acknowledged, and subject to the terms and conditions herein set forth, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS AND CONSTRUCTION SECTION 1.1 Definitions. The following terms shall have the definitions indicated: Affiliated Person: means with respect to: (a) Exousia Merger Subsidiary, any (i) officer or director of Exousia Merger Subsidiary; (ii) any Exousia Merger Subsidiary Shareholder that owns, or has the right to acquire, more than five percent (5%) of Exousia Merger Subsidiary Ownership; (iii) Person that, directly or indirectly, alone or together with others, controls, is controlled by or is under common control with Exousia Merger Subsidiary; or (iv) Person that, directly or indirectly, alone or together with others, is controlled by or under common control with any officer or director of Exousia Merger Subsidiary; and (b) Evergreen, any (i) officer or director of Evergreen; (ii) any Evergreen Shareholder that owns, or has the right to acquire, more than five percent (5%) of Evergreen Ownership; (iii) Person that, directly or indirectly, alone or together with others, controls, is controlled by or is under common control with Evergreen; or (iv) Person that, directly or indirectly, alone or together with others, is controlled by or under common control with any officer or director of Evergreen. Agreement: means this Agreement and Plan of Merger, including all schedules, appendices and exhibits attached hereto. Applicable Benefits Law: means the legal requirements imposed upon employee benefit plans by the United States or any political subdivision thereof (including any requirements enforced by the Internal Revenue Service with respect to employee benefit plans intended to confer tax benefits on Exousia Merger Subsidiary or Evergreen or their employees). Certificates of Merger: means the Certificates of Merger to be executed by Evergreen and Exousia Merger Subsidiary and filed with the Secretary of State of Delaware, each substantially in the form attached hereto as Exhibit C. 2 Closing; Closing Date: shall have the meanings ascribed to them in Article X hereof. Code: means the Internal Revenue Code, Title 26 of the United States Code (26 U.S.C.), as amended, including, if the context permits, the applicable regulations promulgated pursuant thereto. Confidential Information: means all information of any kind concerning a party hereto that is furnished by such party or on its behalf in connection with the transactions contemplated herein, except information (i) ascertainable or obtained from public or published information, (ii) received from a third party not known to the recipient of Confidential Information to be under an obligation to keep such information confidential, (iii) which is or becomes known to the public (other than through a breach of this Agreement), (iv) of which the recipient was in possession prior to disclosure thereof in connection with the Merger, or (v) which was independently developed by the recipient without the benefit of Confidential Information. Delaware Corporation Laws: means the Delaware Corporation and Business Entity Laws, as may be amended from time to time. Effective Time: means the date and time on which the Merger becomes effective as set forth in the Certificates of Merger. Employee Benefit Plan: means executive compensation, deferred compensation, stock ownership, stock purchase, stock option, restricted stock, performance ownership interest, bonus and other incentive plans, pension, profit sharing, savings, thrift or retirement plans, employee stock ownership plans, life, health, dental and disability plans, vacation, severance pay, sick leave, dependent care, cafeteria and tuition reimbursement plans, and any other “employee benefit plans” within the meaning of the ERISA, whether or not in writing, currently maintained by Exousia Merger Subsidiary or Evergreen or with respect to which Exousia Merger Subsidiary or Evergreen may have any liability or obligation (direct, indirect, contingent or otherwise) to any employee, former employee, director or former director (or any dependents or beneficiaries) of Exousia Merger Subsidiary or Evergreen or to any governmental entity. ERISA: means the Employee Retirement Income Security Act of 1974, as amended. Evergreen: means Evergreen Global Investments Ltd., a corporation organized and existing under the laws of the State of Delaware. Evergreen Ownership: means the owners of all the issued shares of Evergreen. Evergreen Shareholder Approvals: means the approval of this Agreement, the Merger and the transactions contemplated hereby, by the requisite vote of the shareholders of Evergreen duly adopted by unanimous written consent, all in accordance with this Agreement and the Plan of Merger. GAAP: means United States generally accepted accounting principles consistently applied. IRS: means the Internal Revenue Service. Knowledge: means the actual knowledge of the board of directors or executive officers of the referenced Party or Parties, as applicable, after reasonable inquiry of the other directors or executive officers of the Parties and the Persons responsible for the day-to-day operations of the Parties (although this definition shall not give rise to any duty of any independent verification or confirmation by shareholders of senior management or board of directors of the entity making the representation or warranty from other Persons) 3 Lien: means any lien, claim, encumbrance, security interest, assessment, charge, restriction (including restriction on voting rights or rights of disposition), mortgage, deed of trust, equity of any character, third party right of whatever nature or other similar or like charge. Exousia Merger Subsidiary: means Exousia Merger Subsidiary, Inc., a corporation organized and existing under the laws of the State of Delaware. Exousia Merger Subsidiary Benefit Plans: means all Benefit Plans, and all other material fringe benefit plans or programs, sponsored or maintained by Exousia Merger Subsidiary or under which Exousia Merger Subsidiary may be obligated. Exousia Merger Subsidiary Ownership: means the owner of all the issued shares of Exousia Merger Subsidiary. Exousia Merger Subsidiary Shareholder Approvals: means the approval of this Agreement, the Merger and the transactions contemplated hereby, by the requisite vote of the sole shareholder of Exousia Merger Subsidiary, all in accordance with this Agreement and the Plan of Merger. Material Adverse Event; Material Adverse Effect: means an event, effect, occurrence or circumstance which, alone or when taken with other breaches, events, effects, occurrences or circumstances existing concurrently therewith (including without limitation, any breach of a representation or warranty contained herein by such party) (i) has or is reasonably expected to have a material adverse effect on the properties, financial condition, results of operations, or business of such party and its subsidiaries, or (ii) would materially prevent such Party’s, or any affiliated Party’s, ability to perform its obligations under this Agreement or the consummation of any of the transactions contemplated hereby; provided, however, that in determining whether a Material Adverse Effect or Material Adverse Event has occurred, there shall be excluded any effect the cause of which is (a) any change in banking, tax and similar laws of general applicability or interpretations thereof by courts or governmental authorities, (b) any change in GAAP or regulatory accounting requirements applicable to the Parties hereto, (c) any action or omission of Exousia Merger Subsidiary or Evergreen or a subsidiary thereof taken with the prior written consent of Evergreen or Exousia Merger Subsidiary, as applicable, in contemplation of the transaction contemplated herein, (d) any changes in general economic conditions affecting the businesses of the Parties hereto. Merger: means the merger described in Section 2.1 hereof. Person: means an individual, a partnership, a corporation, a commercial bank, an industrial bank, a savings association, a savings bank, a limited liability company, an association, a joint stock company, a trust, a business trust, a joint venture, an unincorporated organization, a governmental entity (or any department, agency, or political subdivision thereof) or other entity. Regulations: means the regulations issued by the IRS under the Code. Regulatory Approvals: means the order of any federal or state regulatory authority approving the Merger. Rights: means (whether or not fully vested) warrants, calls, commitments, options, rights (whether shareholders’ appreciation rights, conversion rights, exchange rights, profit participation rights, or otherwise), securities or obligations convertible into or exchangeable for, or giving any Person any right to subscribe for or acquire, and other arrangements or commitments which obligate a Person to issue, otherwise cause to become outstanding, sell, transfer, pledge, or otherwise dispose of any of its shareholder interest or other ownership interests, or any voting rights thereof or therein, or to pay monetary sums by reference to the existence or market valuation, or in lieu and place, of any of its shareholder interests therein. 4 Surviving Entity Certificate of Incorporation: means the Certificate of Incorporation of Evergreen as filed with the Delaware Secretary of State, attached hereto as Exhibit A. Surviving Entity By-Laws: means the By-Laws of Evergreen, in the form attached hereto as Exhibit B. Taxes: means all federal, state, local, foreign and other taxes, assessments or other governmental charges, including but not limited to income, estimated income, gross receipts, business, occupation, franchise, property, sales, use, transfer, excise, employment, payroll and withholding taxes, and including interest, penalties and additions in connection therewith. SECTION 1.2 Construction.In this Agreement (i) words denoting the singular include the plural and vice versa, (ii) “it” or “its” or words denoting any gender include all genders, (iii) the word “including” shall mean “including without limitation”, whether or not expressed, (iv) any reference to a statute shall mean the statute and any regulations thereunder in force as of the date of this Agreement, the Closing Date or the Effective Time, as applicable, unless otherwise expressly provided, (v) any reference herein to a Section, Article, Schedule or Exhibit refers to a Section or Article of or a Schedule or Exhibit to this Agreement, unless otherwise stated, and (vi) when calculating the period of time within or following which any act is to be done or steps taken, the date which is the reference day in calculating such period shall be excluded and if the last day of such period is not a business day, then the period shall end on the next day which is a business day. ARTICLE II THE MERGER SECTION 2.1 The Merger.Subject to the terms and conditions of this Agreement, including the fulfillment (or waiver) of all conditions to the obligations of the Parties contained herein, at the Effective Time of the Merger and pursuant to the Delaware Corporation Laws the following shall occur: (a) Evergreen shall be merged with and into Exousia Merger Subsidiary, with Evergreen remaining as the surviving entity (hereinafter referred to as the “Surviving Entity”). The separate existence of Exousia Merger Subsidiary shall cease at the Effective Time of the Merger, and thereupon Exousia Merger Subsidiary and Evergreen shall be a single corporation and the title to all real estate and other property owned by Exousia Merger Subsidiary shall be vested in Evergreen as the Surviving Entity without reversion or impairment, and the Surviving Entity shall have all liabilities of Exousia Merger Subsidiary.
